PER CURIAM
The motion by the Colorado State Public Defender to dismiss this appeal is granted. We feel we should make a few remarks to supplement this order.
In 1975 the defendant was found not guilty of first-degree murder by a jury. The then district attorney appealed alleged errors of law under section 16-12-102, C.R.S. 1973 to the Colorado Court of Appeals. We accepted jurisdiction of the matter. After the matter was at issue, the motion to dismiss was filed.
At least some of the grounds in the motion are meritorious. In a larger sense, we have reached the conclusion that the only thing really to be accomplished by the discussion of alleged error here would be possibly to assuage the feelings of the prosecutor. Irrespective of our disposition of this matter, the defendant cannot be tried again; and anything we might do would simply be an exercise in futility. As stated in People v. Hill, 116 Colo. 436, 181 P.2d 360 (1947), we should only review a case such as this when a material error of law prejudicial to the state has been committed and when our decision will have precedential value. This is not such a case.